DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the RCE/amendment, arguments and remarks, filed on 10/21/2020, in which claims 1-24 are presented for further examination.
Claims 1, 9 and 17 have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2020 has been entered.

Response to Amendments
Applicant did not address the claim objections presented in the final Office action, dated 7/28/2020.  As a result, the claim objects are reiterated in the present Office action.
Applicant’s amendments to claims 1, 9 and 17 have been accepted.  Support was found in at least [0078]-[0083] and [0112] of the specification.

Information Disclosure Statement
The information disclosure statement(s) (IDS), submitted on 10/21/2020, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
As presented in the final Office action, dated 7/28/2020, amended claims 1 and 9 are objected to because of the following informalities:  in line 5 of claim 1, and in line 8 of claim 9, “database;” should be corrected to “databases;”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-13, 15-21, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vieira et al., US 2011/0270885 A1 (hereinafter “Vieira”) in view of Hinshaw et al., US 2004/0225666 A1 (hereinafter “Hinshaw”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim 1, 9 and 17
a method comprising:
providing a data warehouse executing on a cloud computing platform (Vieira, [0009]-[0013], see multi-tenant database environment; and Vieira, [0016], see cloud-based system), the data warehouse managing a plurality of databases (Vieira, [0009]-[0013], see multi-tenant database environment, where each tenant has their database, see in particular Vieira, [0012]), each database of the plurality of databases having an owner (Vieira, [0009]-[0013], see multi-tenant database environment, where each tenant is associated with some entity, which is interpreted as the owner, see in particular Vieira, [0012]), the data warehouse implementing access controls for the owner of each database of the plurality of database (Vieira, [0009]-[0012] and [0018]-[0021], see controlling access to the multi-tenant database);
creating, by one or more processors (Vieira, [0016], see one or more microprocessors), a first listing in an exchange, the first created by a first user account that is the owner of a first database of the plurality of databases, and listing referencing the first database and specifying private identity-based sharing of the first database (Vieira, [0031]-[0034], see assigning roles to users and a table listing objects that are private and public for each tenant);

adding, by a second user account, the first listing to a set of consumed data shares accessible by the second user account (Vieira, [0039], see checking roles of users; and Vieira, [0041]-[0047], see determining and granting access) accessible by the second user account (Vieira, [0034], see consulting the membership and share tables to determine if access should be granted, 
On the other hand, Hinshaw discloses creating a reference database comprising a relational database view referencing data in the first database (Hinshaw, [0074], see, in the example, a single copy of “Newstuff” [i.e., first database] and 1 or more materialized views [i.e., relational database view] read from it; and Hinshaw, [0077], see materialized views are created using “Newstuff”);
by adding a reference to the reference database to the set of consumed data shares (Hinshaw, [0031] and [0032], see new records are inserted into the base relation and each storage unit is responsible for a portion of the base table that has been distributed to it and the corresponding portion of any materialized view), wherein queries from the second user account are processed using the reference database (Hinshaw, [0003], see materialized views contain their own data and provide faster data access; Hinshaw, [0005], see, on data retrieval, materialized view records are read from disk and returned; and Hinshaw, [0037] and [0038], see materialized views providing an alternate access to base tables, where they are created to reduce the cost of full scans, when views are accessed often enough, where in order to reduce the full scans the materialized views are used).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Hinshaw’s teachings to Vieira’s system.  A skilled artisan would have been motivated to do so in order to solve the problem of maintaining materialized views, see Hinshaw, [0006] and [0007].  In addition, both/all of the references (Vieira and Hinshaw) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as multi-tenant databases.  This close relation between/among the references highly suggests an expectation of success.

With respect to claim 9, Vieira discloses a system, comprising:
a memory (Vieira, [0052], see memory);
one or more processors operatively coupled to the memory (Vieira, [0051], see microprocessors).
With respect to claim 17, Vieira discloses a non-transitory computer-readable media having instructions stored thereon that (Vieira, [0052], see memory), when executed by one or more processors (Vieira, [0051], see microprocessors).

Claims 2, 10 and 18
With respect to claims 2, 10 and 18, the combination of Vieira and Hinshaw discloses further comprising:
performing a database operation including joining the first database with a second database to obtain a result (Vieira, [0012]; and Vieira, [0046]).

Claims 3, 11 and 19
With respect to claims 3, 11 and 19, the combination of Vieira and Hinshaw discloses further comprising:
creating a second listing in the exchange, the second listing referencing the result (Vieira, [0012]; and Vieira, [0046]).

Claims 4, 12 and 20
wherein the database operation further includes joining the first database and the second database to one or more additional databases (Vieira, [0012]; and Vieira, [0046]).

Claims 5, 13 and 21
With respect to claims 5, 13 and 21, the combination of Vieira and Hinshaw discloses wherein the database operation further includes performing an aggregation with respect to any of the first database, the second database, and the result (Vieira, [0012]; and Vieira, [0046]).

Claims 7, 15 and 23
With respect to claims 7, 15 and 23, the combination of Vieira and Hinshaw discloses further comprising providing the result to one or more of a plurality of user accounts (Vieira, [0012]; and Vieira, [0046]).

Claims 8, 16 and 24
With respect to claims 8, 16 and 24, the combination of Vieira and Hinshaw discloses further comprising providing the second listing to one or more of a plurality of user accounts (Vieira, [0012]; and Vieira, [0046]).

Claim(s) 6, 14 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vieira in view of Hinshaw in further view of Portisch et al., US 2020/0192901 A1 (“Portisch”).

Claims 6, 14 and 22
Claims 6, 14 and 22 incorporate all of the limitations of claims 2, 10 and 18 above, respectively.
On the other hand, Portisch discloses wherein the database operation further includes performing an analysis with respect to any of the first database, the second database, and the result (Portisch, [0057], see analyzing database or data model).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Portisch’s teachings to the combination of Vieira and Hinshaw.  A skilled artisan would have been motivated to do so in order to improve development of enterprise data models, see Portisch, [0002].  In addition, both/all of the references (Vieira, Hinshaw and Portisch) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as multi-tenant databases.  This close relation between/among the references highly suggests an expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396.  The examiner can normally be reached on M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152
Date: April 2, 2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152